Exhibit 10.1 EXECUTION COPY AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of December 28, 2007 among BLACKROCK KELSO CAPITAL CORPORATION, The LENDERS Party Hereto, CITIBANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent. $600,000,000 CITIGROUP GLOBAL MARKETS, INC. and J.P. MORGAN SECURITIES, INC., as Joint Lead Bookrunners and Joint Lead Arrangers TABLE OF CONTENTS Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and Borrowings 29 SECTION 1.03. Terms Generally 29 SECTION 1.04. Accounting Terms; GAAP 29 SECTION 1.05. Currencies; Currency Equivalents. 30 ARTICLE II THE CREDITS SECTION 2.01. The Commitments 31 SECTION 2.02. Loans and Borrowings. 32 SECTION 2.03. Requests for Borrowings. 32 SECTION 2.04. Swingline Loans. 34 SECTION 2.05. Letters of Credit. 36 SECTION 2.06. Funding of Borrowings. 40 SECTION 2.07. Interest Elections. 41 SECTION 2.08. Termination, Reduction or Increase of the Commitments. 43 SECTION 2.09. Repayment of Loans; Evidence of Debt. 47 SECTION 2.10. Prepayment of Loans. 49 SECTION 2.11. Fees. 52 SECTION 2.12. Interest. 53 SECTION 2.13. Alternate Rate of Interest 54 SECTION 2.14. Increased Costs. 55 SECTION 2.15. Break Funding Payments 56 SECTION 2.16. Taxes. 57 SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set offs. 59 SECTION 2.18. Mitigation Obligations; Replacement of Lenders. 61 SECTION 2.19. Incremental Term Loans. 62 ARTICLE III REPRESENTATIONS AND WARRANTIES SECTION 3.01. Organization; Powers 63 SECTION 3.02. Authorization; Enforceability 63 SECTION 3.03. Governmental Approvals; No Conflicts 63 SECTION 3.04. Financial Condition; No Material Adverse Change. 64 SECTION 3.05. Litigation. 64 (i) SECTION 3.06. Compliance with Laws and Agreements 65 SECTION 3.07. Taxes 65 SECTION 3.08. ERISA 65 SECTION 3.09. Disclosure 65 SECTION 3.10. Investment Company Act; Margin Regulations. 66 SECTION 3.11. Material Agreements and Liens. 66 SECTION 3.12. Subsidiaries and Investments. 66 SECTION 3.13. Properties. 67 SECTION 3.14. Affiliate Agreements 67 ARTICLE IV CONDITIONS SECTION 4.01. Restatement Effective Date 67 SECTION 4.02. Each Credit Event 69 ARTICLE V AFFIRMATIVE COVENANTS SECTION 5.01. Financial Statements and Other Information 70 SECTION 5.02. Notices of Material Events 72 SECTION 5.03. Existence; Conduct of Business 72 SECTION 5.04. Payment of Obligations 72 SECTION 5.05. Maintenance of Properties; Insurance 72 SECTION 5.06. Books and Records; Inspection and Audit Rights. 73 SECTION 5.07. Compliance with Laws 73 SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances. 73 SECTION 5.09. Use of Proceeds 74 SECTION 5.10. Status of RIC and BDC 74 SECTION 5.11. Investment Policies 74 SECTION 5.12. Portfolio Valuation and Diversification, Etc. 75 SECTION 5.13. Calculation of Borrowing Base 78 ARTICLE VI NEGATIVE COVENANTS SECTION 6.01. Indebtedness 82 SECTION 6.02. Liens 83 SECTION 6.03. Fundamental Changes 84 SECTION 6.04. Investments 85 SECTION 6.05. Restricted Payments 86 SECTION 6.06. Certain Restrictions on Subsidiaries 87 SECTION 6.07. Certain Financial Covenants. 87 SECTION 6.08. Transactions with Affiliates 88 (ii) SECTION 6.09. Lines of Business 88 SECTION 6.10. No Further Negative Pledge 88 SECTION 6.11. Modifications of Longer-Term Documents 88 SECTION 6.12. Payments of Longer-Term Indebtedness 89 ARTICLE VII EVENTS OF DEFAULT ARTICLE VIII THE ADMINISTRATIVE AGENT ARTICLE IX MISCELLANEOUS SECTION 9.01. Notices; Electronic Communications. 95 SECTION 9.02. Waivers; Amendments. 98 SECTION 9.03. Expenses; Indemnity; Damage Waiver. 100 SECTION 9.04. Successors and Assigns. 102 SECTION 9.05. Survival 106 SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution. 107 SECTION 9.07. Severability 107 SECTION 9.08. Right of Setoff 107 SECTION 9.09. Governing Law; Jurisdiction; Etc. 108 SECTION 9.10. WAIVER OF JURY TRIAL 108 SECTION 9.11. Judgment Currency 109 SECTION 9.12. Headings 109 SECTION 9.13. Treatment of Certain Information; Confidentiality. 109 SECTION 9.14. USA PATRIOT Act 111 SECTION 9.15. Existing Credit Agreement; Effectiveness of Amendment and Restatement; No Novation 111 (iii) SCHEDULE I - Commitments SCHEDULE II - Material Agreements and Liens SCHEDULE III - Litigation SCHEDULE IV - Investments SCHEDULE V - Transactions with Affiliates SCHEDULE VI - Moody’s Industry Classification Group List EXHIBIT A - Form of Assignment and Assumption EXHIBIT B - Form of Guarantee and Security Agreement EXHIBIT C - Form of Borrowing Base Certificate EXHIBIT D - Form of Reaffirmation Agreement EXHIBIT E - Portfolio Pricing Practices (iv) AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT dated as of December 28, 2007, among BLACKROCK KELSO CAPITAL CORPORATION, the LENDERS party hereto, CITIBANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A., as Syndication Agent, and WACHOVIA BANK, NATIONAL ASSOCIATION, as Documentation Agent. The Senior Secured Revolving Credit Agreement dated as of December 6, 2006, between BlackRock Kelso Capital Corporation, the lenders party thereto, Citibank, N.A., as administrative agent, JPMorgan Chase Bank, N.A., as syndication agent, and Wachovia Bank, National Association, as documentation agent (as amended by Amendment No. 1 dated as of February 8, 2007, Amendment No. 2 dated as of April 16, 2007 and Amendment No. 3 dated as of October 15, 2007, the “Existing Credit Agreement”), is hereby amended and restated as follows: ARTICLE I DEFINITIONS SECTION 1.01.Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans constituting such Borrowing, are denominated in Dollars and bearing interest at a rate determined by reference to the Alternate Base Rate. “Additional Revolving Lender” means each of Bear Stearns Corporate Lending Inc. and UBS Loan Finance LLC. “Additional Term Lender” has the meaning assigned to such term in Section 2.19(c). “Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of Cash and Cash Equivalents included in the Portfolio Investments held by the Obligors. “Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt Amount on such date minus the aggregate amount of Cash and Cash Equivalents included in the Portfolio Investments held by the Obligors (excluding any cash held by the Administrative Agent pursuant to Section 2.05(k) or Section 2.10(g)). “Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency Borrowing, an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest Period. Amended and Restated Credit Agreement “Administrative Agent” means Citibank, in its capacity as administrative agent for the Lenders hereunder. “Administrative Agent’s Account” means, for each Currency, an account in respect of such Currency designated by the Administrative Agent in a notice to the Borrower and the Lenders. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Advance Rate” has the meaning assigned to such term in Section 5.13. “Affected Currency” has the meaning assigned to such term in Section 2.13. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified.Anything herein to the contrary notwithstanding, the term “Affiliate” shall not include any Person that constitutes an Investment held by the Borrower in the ordinary course of business. “Affiliate Agreements” means collectively, (a) the Investment Management Agreement, dated June 22, 2007, between Borrower and BlackRock Kelso Capital Advisors, (b) the Administration Agreement, dated as of August 4, 2005, between Borrower and BlackRock Financial Management, Inc. and (c) Directors and Officers Liability Insurance Allocation Agreement, dated as of August 10, 2006, between Borrower and BlackRock Kelso Capital Advisors. “Agent Parties” shall have the meaning assigned to such term in Section 9.01(c). “Agreed Foreign Currency” means, at any time, Euros, English Pounds Sterling, Canadian Dollars, and, with the agreement of each Multicurrency Lender, any other Foreign Currency, so long as, in respect of any such specified Foreign Currency or other Foreign Currency, at such time (a) such Foreign Currency is dealt with in the London interbank deposit market, (b) such Foreign Currency is freely transferable and convertible into Dollars in the London foreign exchange market and (c) no central bank or other governmental authorization in the country of issue of such Foreign Currency (including, in the case of the Euro, any authorization by the European Central Bank) is required to permit use of such Foreign Currency by any Multicurrency Lender for making any Loan hereunder and/or to permit the Borrower to borrow and repay the principal thereof and to pay the interest thereon, unless such authorization has been obtained and is in full force and effect. “Alternate Base Rate” means, for any day, a rate per annum equal to the greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective Rate for such day plus 1/2 of 1%.Any change in the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall be effective from and Amended and Restated Credit Agreement - 2 - including the effective date of such change in the Prime Rate or the Federal Funds Effective Rate, as the case may be. “Applicable Dollar Revolving Percentage” means, with respect to any Dollar Revolving Lender, the percentage of the total Dollar Revolving Commitments represented by such Dollar Revolving Lender’s Dollar Revolving Commitment.If the Dollar Revolving Commitments have terminated or expired, the Applicable Dollar Revolving Percentages shall be determined based upon the Dollar Revolving Commitments most recently in effect, giving effect to any assignments. “Applicable Financial Statements” means, as at any date, the most-recent audited financial statements of the Borrower delivered to the Lenders, provided that if immediately prior to the delivery to the Lenders of new audited financial statements of the Borrower a Material Adverse Change (the “Pre-existing MAC”) shall exist (regardless of when it occurred), then the “Applicable Financial Statements” as at said date means the Applicable Financial Statements in effect immediately prior to such delivery until such time as the Pre-existing MAC shall no longer exist. “Applicable Margin” means (a) with respect to any ABR Revolving Loan, 0.00% per annum; (b) with respect to any Eurocurrency Revolving Loan, 0.875% per annum; (c) with respect to any ABR Term Loan, 0.50% per annum; and (d) with respect to any Eurocurrency Term Loan, 1.50% per annum. “Applicable Multicurrency Revolving Percentage” means, with respect to any Multicurrency Revolving Lender, the percentage of the total Multicurrency Revolving Commitments represented by such Multicurrency Revolving Lender’s Multicurrency Revolving Commitment.If the Multicurrency Revolving Commitments have terminated or expired, the Applicable Multicurrency Revolving Percentages shall be determined based upon the Multicurrency Revolving Commitments most recently in effect, giving effect to any assignments. “Approved Fund” means, with respect to any Lender that is a fund that invests in bank loans and similar commercial extensions of credit, any other fund that invests in bank loans and similar commercial extensions of credit and is managed by the same investment advisor as such Lender or by an Affiliate of such investment advisor. “Approved Third-Party Appraiser” means any Independent third-party appraisal firm designated by the Borrower in writing to the Administrative Agent (which designation shall be accompanied by a copy of a resolution of the Board of Directors of the Borrower that such firm has been approved by the Borrower for purposes of assisting the Board of Directors of the Borrower in making valuations of portfolio assets to determine the Borrower’s compliance with the applicable provisions of the Investment Company Act).It is understood and agreed that, so long as the same are Independent third-party appraisal firms approved by the Board of Directors of the Borrower, Houlihan Lokey, Howard & Zukin, Murray, Devine & Company and Valuation Research Corporation shall be deemed to be Approved Third-Party Appraisers. Amended and Restated Credit Agreement - 3 - “Arranger” means each of Citigroup Global Markets, Inc., JPMorgan Securities Inc. and Wachovia Securities, L.L.C. “Asset Coverage Ratio” means the ratio, determined on a consolidated basis, without duplication, in accordance with GAAP, of (a) the Value of total assets of the Borrower and its Subsidiaries, less all liabilities (other than Indebtedness, including Indebtedness hereunder) of the Borrower and its Subsidiaries, to (b) the aggregate amount of Indebtedness of the Borrower and its Subsidiaries. “Assignment and Assumption” means an Assignment and Assumption entered into by a Lender and an assignee (with the consent of any party whose consent is required by Section 9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any other form approved by the Administrative Agent. “Assuming Lender” has the meaning assigned to such term in Section 2.08(e)(i). “Availability Period” means the period from and including the Effective Date to but excluding the earlier of the Revolving Commitment Termination Date and the date of termination of the Revolving Commitments. “BlackRock Kelso Capital Advisors” means BlackRock Kelso Capital Advisors LLC, a Delaware limited liability company. “Board” means the Board of Governors of the Federal Reserve System of the United States of America. “Borrower” means BlackRock Kelso Capital Corporation, a Delaware corporation. “Borrowing” means (a) all Syndicated ABR Revolving Loans of the same Class made, converted or continued on the same date, (b) all Eurocurrency Revolving Loans of the same Class denominated in the same Currency that have the same Interest Period, (c) a Swingline Loan, (d) all ABR Term Loans made, converted or continued on the same date or (e) all Eurocurrency Term Loans that have the same Interest Period. “Borrowing Base” has the meaning assigned to such term in Section 5.13. “Borrowing Base Certificate” means a certificate of a Financial Officer of the Borrower, substantially in the form of Exhibit C and appropriately completed. “Borrowing Base Deficiency” means, at any date on which the same is determined, the amount, if any, that (a) the aggregate Covered Debt Amount as of such date exceeds (b) the Borrowing Base as of such date. “Borrowing Request” means a request by the Borrower for a Borrowing in accordance with Section 2.03. Amended and Restated Credit Agreement - 4 - “Business Day” means any day (a) that is not a Saturday, Sunday or other day on which commercial banks in New York City are authorized or required by law to remain closed, (b) if such day relates to a borrowing of, a payment or prepayment of principal of or interest on, a continuation or conversion of or into, or the Interest Period for, a Eurocurrency Borrowing denominated in Dollars, or to a notice by the Borrower with respect to any such borrowing, payment, prepayment, continuation, conversion, or Interest Period, that is also a day on which dealings in deposits denominated in Dollars are carried out in the London interbank market and (c) if such day relates to a borrowing or continuation of, a payment or prepayment of principal of or interest on, or the Interest Period for, any Borrowing denominated in any Foreign Currency, or to a notice by the Borrower with respect to any such borrowing, continuation, payment, prepayment or Interest Period, that is also a day on which commercial banks and the London foreign exchange market settle payments in the Principal Financial Center for such Foreign Currency. “Capital Lease Obligations” of any Person means the obligations of such Person to pay rent or other amounts under any lease of (or other arrangement conveying the right to use) real or personal property, or a combination thereof, which obligations are required to be classified and accounted for as capital leases on a balance sheet or statement of assets and liabilities, as applicable, of such Person under GAAP, and the amount of such obligations shall be the capitalized amount thereof determined in accordance with GAAP. “Cash” means any immediately available funds in Dollars or in any currency other than Dollars which is a freely convertible currency. “Cash Collateral Account” has the meaning assigned to such term in Section 2.10(g). “Cash Equivalents” means investments (other than Cash) that are one or more of the following obligations: (a) U.S. Government Securities, in each case maturing within one year from the date of acquisition thereof; (b) investments in commercial paper maturing within 270 days from the date of acquisition thereof and having, at such date of acquisition, a credit rating of at least A-1 from S&P and at least P-1 from Moody’s; (c) investments in certificates of deposit, banker’s acceptances and time deposits maturing within 180 days from the date of acquisition thereof (i) issued or guaranteed by or placed with, and money market deposit accounts issued or offered by, any domestic office of any commercial bank organized under the laws of the United States of America or any State thereof or under the laws of the jurisdiction or any constituent jurisdiction thereof of any Agreed Foreign Currency, provided that such certificates of deposit, banker’s acceptances and time deposits are held in a securities account (as defined in the Uniform Amended and Restated Credit Agreement - 5 - Commercial Code) through which the Collateral Agent can perfect a security interest therein and (ii) having, at such date of acquisition, a credit rating of at least A-1 from S&P and at least P-1 from Moody’s; and (d) fully collateralized repurchase agreements with a term of not more than 30 days from the date of acquisition thereof for U.S. Government Securities and entered into with (i) a financial institution satisfying the criteria described in clause (c) of this definition or (ii) a bank or broker-dealer having (or being a member of a consolidated group having) at such date of acquisition, a credit rating of at least A-1 from S&P and at least P-1 from Moody’s, provided, that (i) in no event shall Cash Equivalents include any obligation that provides for the payment of interest alone (for example, interest-only securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system, then any ratings included in this definition shall be deemed to be an equivalent rating in a successor rating category of Moody’s or S&P, as the case may be; (iii) Cash Equivalents (other than U.S. Government Securities or repurchase agreements) shall not include any such investment of more than 10% of total assets of the Obligors in any single issuer; and (iv) in no event shall Cash Equivalents include any obligation that is not denominated in Dollars or an Agreed Foreign Currency. “Change in Control” means (a) the acquisition of ownership, directly or indirectly, beneficially or of record, by any Person or group (within the meaning of the Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof) other than (i) Holding or (ii) any member of Holding as of the Effective Date who acquires such ownership indirectly through its membership interest in Holding (in both cases only as long as BlackRock Kelso Capital Advisors or a Permitted Manager remains the sole manager of Holding), of shares representing more than 50% of the aggregate ordinary voting power represented by the issued and outstanding capital stock of the Borrower or (b) occupation of a majority of the seats (other than vacant seats) on the Board of Directors of the Borrower by Persons who were neither (i) nominated by the requisite members of the Board of Directors of the Borrower nor (ii) appointed by a majority of the directors so nominated. “Change in Law” means (a) the adoption of any law, rule or regulation after the Effective Date, (b) any change in any law, rule or regulation or in the interpretation or application thereof by any Governmental Authority after the Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with any request, guideline or directive (whether or not having the force of law) of any Governmental Authority made or issued after the Effective Date. “Citibank” means Citibank, N.A. “Class”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans constituting such Borrowing, are Syndicated Dollar Amended and Restated Credit Agreement - 6 - Revolving Loans, Syndicated Multicurrency Revolving Loans, Swingline Dollar Loans, Swingline Multicurrency Loans, Syndicated Term Loans or Incremental Term Loans; when used in reference to any Lender, refers to whether such Lender is a Dollar Revolving Lender, a Multicurrency Revolving Lender, Syndicated Term Lender or a Term Lender with respect to an Incremental Term Loan; and, when used in reference to any Commitment, refers to whether such Commitment is a Dollar Revolving Commitment, Multicurrency Revolving Commitment, Term Loan Commitment or Commitment in respect of an Incremental Term Loan.The “Class” of a Letter of Credit refers to whether such Letter of Credit is a Dollar Letter of Credit or a Multicurrency Letter of Credit.For purposes of Section 9.02, the Syndicated Term Loans and Incremental Term Loans shall be construed to be in a single Class. “Code” means the Internal Revenue Code of 1986, as amended from time to time. “Collateral” has the meaning assigned to such term in the Guarantee and Security Agreement. “Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent under the Guarantee and Security Agreement, and includes any successor Collateral Agent thereunder. “Collateral and Guarantee Requirement” means, at any time, the requirement that: (a)the Administrative Agent shall have received from each Obligor (i) either (x) a counterpart of each of the Guarantee and Security Agreement and Reaffirmation Agreement duly executed and delivered on behalf of such Obligor or (y) in the case of any Person that becomes an Obligor after the Effective Date, a supplement to the Guarantee and Security Agreement, in the form specified therein, duly executed and delivered on behalf of such Obligor and (ii) with respect to any Obligor that directly owns Equity Interests of a Foreign Subsidiary, a counterpart of each Foreign Pledge Agreement that the Administrative Agent determines, based on the advice of counsel, to be necessary or advisable in connection with the pledge of, or the granting of security interests in, Equity Interests of such Foreign Subsidiary, in each case duly executed and delivered on behalf of such Obligor and such Foreign Subsidiary; (b)all outstanding Equity Interests of the Borrower and each Subsidiary and all other Equity Interests, in each case owned by or on behalf of any Obligor, shall have been pledged pursuant to the Guarantee and Security Agreement or a Foreign Pledge Agreement (except that the Obligors shall not be required to pledge more than 65% of the outstanding voting Equity Interests of any Foreign Subsidiary that is not an Obligor ) and the Administrative Agent shall have received certificates or other instruments representing all such Equity Interests, together with undated stock powers or other instruments of transfer with respect thereto endorsed in blank; Amended and Restated Credit Agreement - 7 - (c)all Indebtedness of the Borrower and each Subsidiary that is owing to any Obligor shall be evidenced by a promissory note and shall have been pledged (d)pursuant to the Guarantee and Security Agreement and the Administrative Agent shall have received all such promissory notes, together with undated instruments of transfer with respect thereto endorsed in blank; (e)all documents and instruments, including Uniform Commercial Code financing statements, required by law or reasonably requested by the Administrative Agent to be filed, registered or recorded to create the Liens intended to be created by the Guarantee and Security Agreement and the Foreign Pledge Agreements and perfect such Liens to the extent required by, and with the priority required by, the Guarantee and Security Agreement and the Foreign Pledge Agreements, shall have been filed, registered or recorded or delivered to the Administrative Agent for filing, registration or recording; (f)the Administrative Agent shall have received (i) counterparts of a Mortgage with respect to each Mortgaged Property duly executed and delivered by the record owner of such Mortgaged Property, (ii) a policy or policies of title insurance issued by a nationally recognized title insurance company insuring the Lien of each such Mortgage as a valid first Lien on the Mortgaged Property described therein, free of any other Liens except as expressly permitted by Section 6.02, together with such endorsements, coinsurance and reinsurance as the Administrative Agent or the Required Lenders may reasonably request, and (iii) such surveys, abstracts, appraisals, legal opinions and other documents as the Administrative Agent or the Required Lenders may reasonably request with respect to any such Mortgage or Mortgaged Property; (g)each Obligor shall have obtained all consents and approvals required to be obtained by it in connection with the execution and delivery of all Security Documents to which it is a party, the performance of its obligations thereunder and the granting by it of the Liens thereunder; and (h)within 30 days after the request therefor by the Administrative Agent (or such longer period as the Administrative Agent may agree in its discretion), deliver to the Administrative Agent a signed copy of an opinion, addressed to the Administrative Agent and the other Secured Parties, of counsel for the Obligors reasonably acceptable to the Administrative Agent as to such matters set forth in this definition as the Administrative Agent may reasonably request. “Commitments” means a Revolving Commitment, Term Loan Commitment, a Commitment in respect of an Incremental Term Loan or any combination thereof (as the context requires). “Communications” shall have the meaning assigned to such term in Section 9.01(c). “Control” means the possession, directly or indirectly, of the power to direct or cause the direction of the management or policies of a Person, whether through Amended and Restated Credit Agreement - 8 - the ability to exercise voting power, by contract or otherwise.“Controlling” and “Controlled” have meanings correlative thereto. “Covered Debt Amount” means, on any date, the sum of (v) all of the Revolving Credit Exposures of all Lenders on such date plus (w) all of the outstanding Term Loans of all Lenders on such date plus (x) the aggregate amount of Other Covered Indebtedness on such date minus (y) the LC Exposures fully cash collateralized on such date pursuant to Section 2.05(k) minus (z) the Term Loans fully covered on such date pursuant to Section 2.10(g). “Currency” means Dollars or any Foreign Currency. “Default” means any event or condition which constitutes an Event of Default or which upon notice, lapse of time or both would, unless cured or waived, become an Event of Default. “Disclosed Matters” means the actions, suits and proceedings disclosed in Schedule III. “Dollar Equivalent” means, on any date of determination, with respect to an amount denominated in any Foreign Currency, the amount of Dollars that would be required to purchase such amount of such Foreign Currency on the date two Business Days prior to such date, based upon the spot selling rate at which the Administrative Agent offers to sell such Foreign Currency for Dollars in the London foreign exchange market at approximately 11:00 a.m., London time, for delivery two Business Days later. “Dollar LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of all outstanding Dollar Letters of Credit at such time plus (b) the aggregate amount of all LC Disbursements in respect of such Letters of Credit that have not yet been reimbursed by or on behalf of the Borrower at such time.The Dollar LC Exposure of any Lender at any time shall be its Applicable Dollar Revolving Percentage of the total Dollar LC Exposure at such time. “Dollar Letters of Credit” means Letters of Credit that utilize the Dollar Revolving Commitments. “Dollar Revolving Commitment” means, with respect to each Dollar Revolving Lender, the commitment of such Lender to make Syndicated Revolving Loans, and to acquire participations in Letters of Credit and Swingline Loans, denominated in Dollars hereunder, expressed as an amount representing the maximum aggregate amount of such Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may be (a) reduced or increased from time to time pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant to assignments by or to such Lender pursuant to Section 9.04.The initial amount of each Lender’s Dollar Revolving Commitment is set forth on Schedule I, or in the Assignment and Assumption pursuant to which such Lender shall have assumed its Dollar Revolving Commitment, as applicable.The aggregate amount of the Initial Lenders’ Dollar Revolving Commitments on the Restatement Effective Date is $0. Amended and Restated Credit Agreement - 9 - “Dollar Revolving Lender” means the Persons listed on Schedule I as having Dollar Revolving Commitments and any other Person that shall have become a party hereto pursuant to an Assignment and Assumption that provides for it to assume a Dollar Revolving Commitment or to acquire Revolving Dollar Credit Exposure, other than any such Person that ceases to be a party hereto pursuant to an Assignment and Assumption. “Dollar Revolving Loan” means a Loan made pursuant to Section 2.01(a). “Dollars” or
